—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered September 8, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and resisting arrest, and sentencing him, as a persis*258tent felony offender, to concurrent terms of imprisonment of 17 years to life (two terms) and one year, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
The court properly exercised its discretion in sentencing defendant as a persistent felony offender and we perceive no basis for a reduction of sentence. The magnitude and seriousness of defendant’s criminal history warranted the sentence imposed.
The contentions raised in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Buckley, Ellerin, Rubin and Gonzalez, JJ.